The opinion of the court was delivered,
by. Agnew, J.
The plaintiff sued on a single bill for $1200, on which were endorsed sundry credits which were read, and she rested. The defendant then proved and read an entry on the face of the bill signed by the plaintiff, viz.: “ This note settled in full,” and rested. For the purpose of showing that this entry was made without consideration, and under duress, the plaintiff replied by giving evidence of a parol contract by the defendant to give her a home in his house, and to board her, and to pay her interest at 5 per cent, on his debt to her; and also evidence of threats to turn her out of his house, and to compel her to pay for *493her hoarding. So far as the bills of exceptions question the admissibility of the evidence, on the ground, that it tended to affect the written contract between the plaintiff and the other heirs of her father and the defendant, to reduce the price of the land he had bought of them, we think they cannot be sustained. The contract for the boarding and lodging preceded, and was no part of the written agreement. Entering into the written contract and getting the other heirs to do so, were the inducements, and were a condition precedent to give effect to the contract for boarding and interest, but the writing was not the evidence of it. That was evidence only of the contract to reduce the price of the land, which was a complete and independent agreement in itself, to which others were also parties. No question therefore can arise as to the admissibility of the evidence on the ground of a conflict with the written agreement. Nor is there any doubt that it was competent for the purposes for which it was offered; but its insufficiency to show such duress as would relieve the plaintiff from the entry of settlement is the true matter before us. Under the charge of the court, as the case went to the jury, no question of fraud, imposition or undue influence is before us, but that of duress only.
We concur with the counsel of the defendant in error that in civil cases the rule as to duress per minas has a broader application at the present day, than it formerly had. Where a party has the goods or property of another in his power, so as to enable him to exert his control over it to the prejudice of the other, a threat to use this control may be in the nature of the common law duress per minas, and enable the person threatened with this pernicious control to avoid a bond or note obtained without consideration, by means of such threats. See White v. Heylman, 10 Casey 142, where the authorities are collected. But mere threats of injury, in regard to property, without a power over it also, to enable the party to execute his threats, are not in themselves duress per minas, however otherwise they may enter into questions of fraud or extortion: 2 Greenleaf Ev. § 301; Fulton v. Hood, 10 Casey 372; 2 Inst. 483; 1 Black. Com. 130. The constraint which takes away free agency and destroys the power of withholding assent to a contract, must be one which is imminent, and without immediate means of prevention ; and be such as would operate on the mind of a person of a reasonable firmness of purpose. A threat to withhold payment of a debt, or to refuse performance of a contract, or to do an injury which may at once be redressed by legal proceeding, will not amount to duress per minas. Nor is there a duress per minas in equity, which does not exist at law: Stouffer v. Latshaw, 2 Watts 168. The power of mind necessary to give assent to a contract is the same in law and equity. A chancellor, it is true, will refuse his aid to enforce specific performance of a contract, *494for a reason less than that constituting duress per minas, or will set aside a bargain for extortion or undue influence operating upon a weak mind, or under circumstances of a confidential relation ; but equity will not set aside an agreement on the ground of duress per minas alone where the law will refuse to do so. In view of these- principles there was nothing in the evidence in this case to submit to a jury. The plaintiff herself was the only witness to prove threats — the transaction took place in the presence of a third person called by her to attend to her own business — no conduct of the defendant amounting to duress is alleged to have taken place at the time of the settlement. The threat to kick her out, in one part of her examination, was stated to have been made in 1864, two years before the settlement, in another part not remembered as to time, and is not alleged to be expressly on the condition, if she would not give up the bill or note. She says she signed the settlement because he had been at her all winter, and abused her dreadfully and pushed her up to that point; but she adds that she talked against it all winter — called him a skinner and stripper — that the abuse was that he said a great deal — that if we would give it up, we would live and let live. His abuse, she says, was all talk — was saying all the time, you ought, you ought, you ought. She admits that he managed her Maryland property for years, made it yield largely, and claimed a large sum for his services, which she had been willing to secure to him by her will. Her whole testimony shows that there had been a running controversy between them for years about boarding, work, and his services, and that he was constantly importuning her. On part of the defence the testimony of the person called in by her shows that the subject of the settlement was discussed between them for half a day, that the defendant claimed $2000 for his services, and finally by persuasion of the witness he came down to $1000, and the settlement was closed in his presence, the papers produced by her, the entries made by the witness, and signed by her. The parties are brother and sister, and had lived together more than twenty years. She states no threats as the immediate cause of her act; and added to this the only threat she speaks of, was merely such as would amount to a refusal on his part to comply with his own contract to furnish her a home. We can discover nothing in her testimony which is such a duress per minas as would avoid the settlement, and the court ought not to have left it to the jury to be found by them on the evidence.
Judgment reversed, and a venire facias de novo awarded.